Exhibit 10.1
 
EXECUTION VERSION
 
FIFTH AMENDMENT TO SHARE SUBSCRIPTION AGREEMENT
 
This FIFTH AMENDMENT TO SHARE SUBSCRIPTION AGREEMENT (this “Fifth Amendment”) is
made as of July 21, 2011, by and between Canon Investment Holdings Limited, a
company organized under the laws of Hong Kong (“Canon” or the “Buyer”), and
Altair Nanotechnologies Inc., a company organized under the laws of Canada (the
“Altair” or “Company”).
 
W I T N E S S E T H:
 
WHEREAS, on September 20, 2010, Canon and Altair entered into a Share
Subscription Agreement (the “Original SSA”), as amended by First Amendment to
Share Subscription Agreement dated February 16, 2011, Second Amendment to Share
Subscription Agreement dated May 17, 2011, Third Amendment to Share Subscription
Agreement dated June 3, 2011 and Fourth Amendment to Share Subscription
Agreement dated June 20, 2011 (as amended, the “SSA”);
 
WHEREAS, Canon and Altair wish to enter into this Fifth Amendment to set forth
their mutual agreement to extend and further amend the SSA, on the terms and
conditions set forth below;
 
NOW, THEREFORE, in consideration of the foregoing premises and the
representations, warranties, covenants and agreements set forth herein, as well
as other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged and accepted, and intending to be legally bound hereby,
Buyer and the Company hereby agree as follows:


1.
Capitalized terms used but not defined herein shall have the meanings ascribed
to them under the SSA.

 
2.
The parties reaffirm that the SSA remains in effect, notwithstanding any
purported termination by Altair.

 
3.
The “End Date” as defined in the SSA is hereby extended and amended to be July
25, 2011 and the parties agree that, if the SSA is not terminated, the “Closing
Date” under the SSA shall be such date when the Purchase Price remitted by Canon
as described in the immediately succeeding sentence is received by Altair;
provided that, notwithstanding anything to the contrary in the SSA (including
this Fifth Amendment), this Agreement may not be terminated by any Party if and
after Canon has submitted irrevocable instructions to its bank to remit the
Purchase Price to Altair.  Provided that all closing deliverables in agreed
forms have been delivered to be held in escrow, within two hours during normal
business hours in Hong Kong following execution of this Fifth Amendment by the
Parties, Canon will submit irrevocable written instructions to its bank to remit
the Purchase Price to Altair's bank account ("Bank Account").  Altair hereby
agrees that upon receipt of the Purchase Price, (i) Canon shall have satisfied
in full its obligations to consummate the Closing and (ii) Altair shall
immediately and unconditionally hand over to Buyer or its designee located in
Reno, Nevada the original share certificates representing the Purchased
Securities.  In furtherance of the above, if Altair fails to deliver the
original share certificates representing the Purchased Securities to Buyer or
its designee located in Reno, Nevada within two hours upon Altair’s receipt of
the Purchase Price, Altair shall unconditionally repay the Purchase Price to
Buyer in full, and upon receipt in full by Buyer of such repayment of Purchase
Price, the SSA shall be terminated automatically.

 
 
 

--------------------------------------------------------------------------------

 
 
4.
The defined term “Full-Diluted Basis” shall be amended and restated as follows:

 
“Fully Diluted Basis” means, with respect to any class of Company Securities,
all outstanding shares of such class and all shares issuable in respect of
securities convertible into or exchangeable for shares of such class, all share
appreciation rights, options, warrants and other rights to purchase or subscribe
for such Company Securities or securities convertible into or exchangeable for
such Company Securities, but in all cases excluding the up to 1,800,000 shares
of Common Stock issued, or issuable, pursuant to Section 2.4 of the Securities
Purchase Agreement dated as of March 28, 2011 among the Company and the
purchasers party thereto (such shares, the “Adjustment Shares”).
 
The Company hereby informs Canon that it has issued the Adjustment Shares in
accordance with such Securities Purchase Agreement and Applicable Law.
 
5.
Notwithstanding paragraph 4 hereof, the parties acknowledge that the defined
term “Fully-Diluted Basis” under the Investor Rights Agreement and the term
“fully-diluted basis” under the Waiver and Rights Agreement shall mean, with
respect to any class of Company Securities, all outstanding shares of such class
and all shares issuable in respect of securities convertible into or
exchangeable for shares of such class, all share appreciation rights, options,
warrants and other rights to purchase or subscribe for such Company Securities
or securities convertible into or exchangeable for such Company Securities.

 
6.
Section 2.04 of the SSA shall be amended and restated as follows:

 
“Section 2.04.  Use of Proceeds.  The parties recognize that the Company is at a
critical junction of its corporate development and believe that the transactions
contemplated hereby would be transformative for the Company and be mutually
beneficial to both parties.  The Company is in need of a significant capital
infusion. Buyer believes that there exists major opportunities to re-position
the Company to achieve a leading position in nano-lithium titanate battery cells
and related industry through a significant reduction in its cost
structure.  Buyer believes that the most effective way to achieve these cost
reductions would be for the Company to build a lithium titanate (LTO) materials
production facility in China. Buyer believes that the facility would
significantly lower the Company’s current cost structure through reduced labor
costs, improved raw material procurement and transport, proximity to market and
increased economies of scale.
 
 
2

--------------------------------------------------------------------------------

 
 
The Parties agree that US$32.0 million of the proceeds received by the Company
from the transactions contemplated hereby shall be used to construct a LTO
materials production facility in China, provided that a reputable firm of
international status selected and retained by the Special Committee (as defined
below) (e.g., PricewaterhouseCoopers, Ernst & Young, Deloitte, KPMG, Oliver
Wyman, McKinsey, Booz & Company, AT Kearny, SNC-Lavalin, Bechtel, Fluor or
MacQuarie, or of equivalent international standing) recommends the investment in
such LTO materials production facility based on a business plan which takes into
account all relevant characteristics and operating and financing considerations.
In furtherance of the above, the parties agree that US$32.0 million of the
proceeds with respect to the LTO materials production facility shall not be used
by the Company until the New Board approves the Budget in accordance with the
paragraph below hereof.
 
Management will prepare and submit for review to a special committee (the
“Special Committee”) of the New Board promptly following the Closing a capital
and operating budget (the “Budget”). This Special Committee shall be comprised
of one (1) independent director (Pierre Lortie), one (1) director designated by
Al Yousuf LLC (Alex Lee) and one (1) director designated by the Buyer. The
proceeds from the sale of Common Stock to Buyer at the Closing shall not be used
for any other purposes until the Budget is presented by the Special Committee to
and approved by the New Board, except that management may pay ordinary payroll
and the accounts payable identified on a list initialed and approved by both
Parties.  The New Board shall meet within 10 Business Days of the Closing.
 
7.
The parties acknowledge that Altair has not made equity awards to the current
Board members following the annual meeting of the shareholders held on June 23,
2011 and agree that, upon the Closing, Altair shall issue to the current Board
members an aggregate amount of US$330,000 in cash, in lieu of the equity awards.
Each of the directors in office as of the day prior to closing is an intended
third party beneficiary of this Section 7.

 
8.
Pursuant to Section 5.13 of the Original SSA, upon the Closing, Canon agrees to
cause Altair to pay the purchase price of US$355,686 for a six-year directors’
and officers’ liability insurance “tail policy” (with effect as of the Closing)
arranged by Altair. Each of the directors in office as of the day prior to
closing is an intended third party beneficiary of this Section 8.

 
 
3

--------------------------------------------------------------------------------

 
 
9.
Prior to and as a condition of the Closing, the CEO and CFO of the Company shall
have signed a certification letter in the form attached.

 
10.
Prior to and as a condition to the Closing, Altair shall have taken such actions
necessary such that, effective as of the Closing, Alexander Lee (the "Designee")
shall have been given such approval authority to the effect that no
disbursements may be made from the Bank Account without the signature of (or
otherwise the approval of) the Designee.  It is hereby acknowledged and agreed
that the Designee shall approve disbursements from the Bank Account of the
account payables identified on the list initialed and approved by both Parties.

 
11.
In consideration of the provisions of this Fifth Amendment and in furtherance of
the parties’ friendly cooperation, (a) the Company hereby expressly confirms and
waives its right and remedies against Buyer and its Affiliates for any claims
under the SSA arising prior to the date hereof, and (b) the Buyer hereby
expressly confirms and waives its right and remedies against the Company and its
Affiliates for any claims under the SSA arising prior to the date hereof.

 
12.
The Company and Buyer agree to take such actions as necessary or appropriate to
give effect to the provisions of this Fifth Amendment, including without
limitation, executing conforming amendments to the SSA or the other Transaction
Agreements, if applicable.

 
13.
Each party hereby confirms that the execution, delivery and performance of this
Fifth Amendment by such party has been duly authorized by all necessary
corporate actions on the part of such party.

 
14.
This Fifth Amendment shall be governed by and construed in accordance with the
law of the State of New York, without regard to the conflicts of law rules of
such state.

 
15.
This Fifth Amendment shall constitute an amendment to the SSA in accordance with
the terms thereof.  The SSA, as amended by this Fifth Amendment, shall continue
in full force and effect.  From and after the date hereof, references to the SSA
shall be deemed to be references to the SSA, as amended by this Fifth Amendment.

 
[Remainder of the page intentionally blank]
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this FIFTH AMENDMENT TO SHARE
SUBSCRIPTION AGREEMENT to be duly executed by their respective authorized
officers as of the day and year first above written.
 


 


 
CANON INVESTMENT HOLDINGS LIMITED
By:
/s/ Yincang Wei  
Name:
Yincang Wei  
Title:
Chairman



 


 
ALTAIR NANOTECHNOLOGIES, INC.
By:
/s/ Terry M. Copeland  
Name:
Terry M. Copeland  
Title:
President & CEO











 
 
 


 
[Signature Page to Fifth Amendment to Share Subscription Agreement]
 
 
5